DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  Claims 1, 4-18 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 7-10, 12, 13, 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 4 and 12 recite the limitation, “wherein the upper portion of the protrusion is a parallelepiped in side view.”  This limitation is new matter.  It is not seen that Applicant’s specification and drawings provides reasonable support for the above limitation.  The specification does not describe any portion of the protrusions as parallelepiped.  The plain meaning of “parallelepiped” is a 6 faced polyhedron all of whose faces are parallelograms lying in pairs of parallel planes.”  In this regard, it cannot be seen from the specification nor figures that the protrusions have a parallelepiped upper portion.     
Claims 5 and 13 recite, “wherein the upper portion of the protrusion is a trapezoid in side view.”   This limitation is new matter.  It is not seen that Applicant’s specification and drawings provides reasonable support for the above limitation.  The specification does not describe any portion of the protrusions as a trapezoid.  Furthermore, the specification as filed does not provide any specificity as to which side is a “side view” of the protrusions and as the drawings are not disclosed as being drawn to scale, there is not seen to be sufficient clarity to conclude that the specification or drawings have reasonable support for the upper portion of the protrusion being a trapezoid in side view.
Claims 7 and 15 recite the limitation, “each protrusion includes two flat surfaces.”  This limitation is new matter.  The specification does not describe the protrusions as having two flat surfaces.  As such, it is not clear as to which surfaces of the protrusions are being referred to.  Furthermore, as the specification does not provide any guidance 
Claims 8 and 16 recite the limitation, “the two flat surfaces are parallel.”  The specification does not describe any surfaces of the protrusions as being parallel.  As the figures are not seen to be drawn to scale, it is not seen that the figures on their own provide reasonable support for surfaces of the protrusions as being parallel.
Claims 9 and 17 recite the limitation, “each protrusion includes four flat surfaces.”  Similar to the reason discussed above with respect to claims 7 and 15, the limitation of “each protrusion includes four flat surfaces” is not seen to be supported by the specification and figures, as originally filed.
Claims 10 and 18 recite the limitation, “a shape of a cross-section of each protrusion parallel to the support end platform has straight-line portions on at least two opposite surfaces of the protrusion by which it contacts the protrusions of the other half.”  This limitation is new matter.  The specification does not discuss protrusions being “parallel” to the support end platform.  Furthermore, the limitation “straight-line portions on at least two opposite surface of the protrusions” is not seen to be supported by the specification.  It is not clear from the specification or drawings as to which parts of the protrusion can be referred to as a cross-section, and which can also be construed 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the horizontal surfaces” on line 11.  This limitation lacks proper antecedent basis.
Claim 11 recites the limitation, “each protrusion” on lines 8 and 10.  This limitation is unclear as to whether this is referring to each protrusion of the first half, the second half or both. 
Claims 4, 5, 7-10, 12, 13, 15-18 recite the limitation, “the protrusion.”  This limitation lacks proper antecedent basis.  It is unclear as to which protrusion is being referred to, especially as claim 1 recites each half having “protrusions and hollows.”
Claim 11 recites the limitation, “protrusion of the first half match hollows of the second half” (see line 14).  The scope of this limitation is unclear as to whether “protrusions” refers to all protrusions of the first half matching hollows of the second 
Claims 6 and 14 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin (US 1854224) in view of Haas (US 7854949), Van Handel (CA 2387178) and Haas (US 5310070).  
Regarding claim 1, Rankin teaches an edible food container comprising two halves having the same shape (see figure 2), each half made of baked dough (i.e. the baked waffle) and having the form of a tray with sidewalls having protrusions and hollows (see figure 4, item 4 and 5).
Rankin teaches that the protrusions of one half match the hollows of the other half so as to form a hollow shell when assembled (see figure 3 and 4, and where the protrusions 5 and hollows 4 are interconnected; see page 2, lines 20-27).
Rankin further teaches that along an edge of the side walls of each half, there is a support end platform having a horizontal surface (see figure 1, item A), such that the horizontal surfaces of the halves are in contact with each other when assembled (see figure 4).  
Protrusions and hollows in each tray as taught by Rankin can be construed as being located along the respective support platform from a side of an inner wall of the tray.  That is, as shown in figure 1 and 4, the hollows and protrusions are on an inner wall of the tray and on a support platform.
Rankin is also seen to teach two halves shaped symmetrically so that the upper portions of the protrusions of one half fit into corresponding hollows of the other half when assembled, so as to form a continuous joining surface.  Rankin’s hollows can be construed as being located below the horizontal surface.
In each half, an upper portion of each protrusions 5 are located above the horizontal surface.
Rankin also teaches each half having recesses on an outer surface, that are seen to be opposite protrusions inside the tray and extend generally in a vertical direction (see figure 2 and 4, item 6, which is opposite of the protrusion, item 5).  These recesses are seen to also provide some degree of stiffening on an outer surface of the tray, as it would have been obvious to one having ordinary skill in the art, that the alternating between the recesses 6, and the protrusions would have provided some degree of stiffness.  Nonetheless, Haas ‘949 further evidences that the combination of recesses and protrusions can provide some degree of strength/stiffness (see column 2, lines 5-13).
Rankin also teaches that each protrusion in the tray is located opposite a corresponding recess (see figure 4, where the recess 6 is opposite the protrusion 5).
Claim 1 differs in specifically reciting, “in each half” “a lower portion of each protrusion is located below the horizontal surface.”  Claim 1 can also be construed as differing in that the protrusions and hollows are long the support platform from a side of an inner wall of the tray.
However, Van Handel teaches containers for food (see at least, page 1), where the container comprises two halves that are identical to each other (see at least, page 5, lines 4-19; page 8, lines 8-10; page 9, lines 4-6).  Each half of the tray includes a horizontal support surface (see figure 6, item 130) and where when closed the horizontal surfaces of the halves are in contact with each other (see figures 7-8).  Van Handel teaches each half comprises protrusions (see figure 6, item 116) and hollows (see figure 6, item 128) and where the protrusions and hollows are located along the respective support platform from a side of an inner wall of the half.  In each half, there is an upper portion of the protrusion that extends above the horizontal surface and a lower portion of each protrusion that is located below the horizontal surface (see figure 6, where item 126 is below the horizontal groove.  Van Handel further teaches the two halves are shaped symmetrically so that the upper portions of the protrusions of one half fit into corresponding hollows of the other half when assembled, so as to form a continuous joining surface; and where the hollows are located below the horizontal surface (see figure 6; see at least page 4, line 14 to page 5, line 2 - where protrusions and hollows of are urged into engagement with each other while having surface to surface contact for providing an additional seal).  Van Handel further teaches that the if desired (see column 4, lines 46-53), thus further suggesting both edible and non-edible materials of construction.  Van Handel is further not seen to be limiting as to the materials of construction (see page 10, lines 18-21).  
Therefore, in view of Haas’070 it would have been obvious to one having ordinary skill in the art that Van Handel’s locking structure, which includes a support edge and protrusions and hollows, would have been equally applicable to containers that are edible, such as that taught by Rankin.  Rankin also teaches that the purpose of the protrusions and hollows are to provide interlocking for preventing relative sliding of the two halves (see page 1, lines 56-64).  Therefore, it would have been obvious to one having ordinary skill in the art, to have modified Rankin’s horizontal support and protrusions and hollows, and to use a configuration as taught by Van Handel, as a substitution of one conventional locking expedient for another, both recognized for keeping two halves of a food container locked together.  Van Handel further teaches that the protrusions and hollows as taught by Van Handel provide a sealing engagement between the two halves of the food container.  As Rankin teaches products such as syrup and honey or dressings (see page 2, lines 50-53), providing an additional locking engagement as taught by Van Handel would have been advantageous for 
Regarding each half made of baked dough, it is seen that since Applicant’s specification refers to the dough as similar to that used in waffle production (see paragraph 37) and in view of Rankin also teaching making waffle type baked products, that Rankin is seen to suggest the use of dough that is baked.  Nonetheless, Haas ‘949 further evidences the edible baked containers that can be waffles made from dough (see the abstract, column 2, line 20 and lines 36-50). To thus modify Rankin, if necessary and to use another type of edible dough that is baked would have been an obvious matter of engineering and/or design based on one’s preference of the desired taste and texture of the baked dough product.
Further regarding the two halves being symmetrical, it is noted that Van Handel also teaches the halves as identical to each other, and thus teaches the halves as being symmetrical.
Further regarding the recesses are on an outer surface opposite the lower portion of each protrusion, it is noted that Rankin teaches recesses opposing the protrusions and the art further teaches that such recesses have been notoriously conventional for providing added stiffening.  As the combination already suggests protrusions that extend below the horizontal support surface, it is seen that positioning the exterior recesses opposite a lower portion of the protrusions would thus have been an obvious matter of rearrangement of the location of the recesses, for the known purpose of providing the requisite rigidity to the container.  Additionally however, it is noted that as Van Handel teaches protrusions, the opposing exterior surface comprises 
Regarding claim 11, the combination as applied to claim 1 above, teaches an edible container comprising a first and second half having the same shape, with each half made of baked dough, having a bottom and side walls; as well as a horizontal edge on the side walls.  The combination further teaches the horizontal edges of the halves are in contact with each other and with each half having alternating protrusions and hollows.  As taught by Van Handel, the combination teaches protrusions oriented generally vertically and positioned inward from the horizontal edge; and with upper portions of the protrusions of one half fitting into corresponding hollows of the other half to form a continuous joining surface.  The combination further teaches the protrusions of the first half match the hollows of the second half, with each half having a plurality of recesses on its outer surface that match the locations of the lower portions.
Regarding claim 6 and 14, Haas ‘949 (column 1, line 55) and Van Handel (see page 17, lines 25-28) teach substantially uniform thickness throughout.  Modification of Rankin to have a uniform thickness throughout each half would have been obvious to one having ordinary skill in the art, for the purpose of providing uniformity in baking the dough into the edible container.

Claims 4, 5, 7-10, 12, 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 11 above, which relies on Rankin (US 1854224) as the primary reference, and in further view of Zoebl (DE 1486385) and Arnolds (US 3565146).
Regarding claims 4 and 12, which recite that the upper portion of the protrusion is a parallelepiped in side view, the claims differ from the above combination in this regard.
However, it is noted that Zoebl teaches what can be construed as rectangular shaped protrusions and therefore teaches what can be construed as a parallelepiped upper portion of the protrusion.  Zoebl also teaches a horizontal support surface (figure 2, item 10a), and where the protrusions (figure 1, item 10b) extend above and below the horizontal surface and which comprise hollows (figure 1, item 10c) that are below the horizontal surface.  Zoebl also teaches flush engagement between the protrusions and hollows (see paragraph 4 of the machine translation).  Arnolds also teaches protrusions that extend above and below a horizontal surface (see figure 4, item 17, 18) and which comprise hollows that are below the horizontal surface (figure 4, item 19).  Arnolds teachings are similar to those taught by Van Handel and Zoebl, but where the protrusions can have any of a variety of shapes (see column 2, lines 15-32).  The prior art already teaches protrusions and hollows that are to sealingly engage with each other so as to keep two halves of a container sealed closed.  To thus modify the combination and to use other shapes for the protrusions and hollows would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, especially because in view of Van Handel, Zoebl and Arnolds, the combination teaches halves of containers, where a protrusion extends above and below a horizontal support surface, so as to be able to provide a secure fitment of the two halves of the container. 
Regarding claims 5 and 13, Arnolds is seen to teach a shape for an upper portion of the protrusion that can be construed as a trapezoid (see figure 4, item 18). To thus 
Regarding claims 7, 8, 15 and 16, Zoebl teaches a rectangular shape to the protrusions and therefore is seen to suggest to flat, parallel surfaces.  To thus modify the combination and to use a trapezoid type shape to the protrusion would have been obvious to one having ordinary skill in the art, for the purpose of achieving the desired engagement between the corresponding protrusion and hollows.  
Regarding claims 9 and 17, in view of Zoebl teaching rectangular shaped protrusions, it is seen that the combination suggests four flat surfaces for each protrusion.  Nonetheless, in view of Zoebl and Arnolds, it would have been obvious to one having ordinary skill in the art to thus modify the combination and to use other shapes for the protrusions, which have been taught by the art for achieving a similar function of providing a tight closure. 
Regarding claims 10 and 18, as shown in figure 4, the protrusions are seen necessarily have been parallel to the support end platform, because Van Handel teaches the protrusions conform to a shape of the support end platform.  Van Handel is seen to teach protrusions having straight-line “portions” on opposing surfaces by which there is contact between the protrusions of the other half (that is, the sloping portions, 136 as shown in figure 6).  Nonetheless, it is further noted that Zoebl is seen to teach the protrusions having straight line portions (see item 10b and 11b) such that the straight line portions on two opposition surfaces of the protrusion contact the protrusions .

Response to Arguments
On pages 5-6 of the response, Applicant urges that the claimed container, due to the shapes of the hollows, protrusions, recesses and the horizontal edge ensure lateral and longitudinal stiffness and provide a large contact area between upper and lower halves of the edible container.
It is noted however, that the combination further teaches hollows, protrusions, recesses and the horizontal edge for upper and lower halves of a container, which can be edible; and where the above structural elements have been desirably used to provide interlocking and sealing engagement between two identical halves of a container.

Further on page 7 of the response, Applicant urges that the claimed invention avoids displacement of the halves when the container is one third or one half eaten and the protrusions and hollows allow for accurate positioning and fixation of one half relative to the other.
It is noted however, that the combination is seen to teach and suggest multiple interlocking protrusions and hollows, which would also have resulted in preventing displacement of the halves.  It is also noted that the claims are only directed to the product and not the method of using the product.

On page 11 of the response, Applicant urges that the continuous joining surface at the edge of the halves is formed by support end platforms that evenly distributes the load between the two halves.  Applicant further urges that the second continuous joining surface formed by the protrusions fitting into the corresponding hollows of the other half of the container provides fixation of the two halves along the continuous closed perimeter.
It is noted however, the combination as presented herein is seen to teach the above first continuous joining on surface formed by the support end platforms, and further teaches protrusions of one half fitting into corresponding hollows of the other half for keeping the two halves of the container is a sealed engagement with each other. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6029803, US 5265749 and DE3302629 disclose corresponding protrusions and hollows on two halves of a container that engage with each other.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792